     Case 4:20-cv-00358-JFH-FHM Document 2-1 Filed in USDC ND/OK on 07/23/20 Page 1 of 2
11
                                   )          lnil[il[Iilfll[il[lll|iluilLliluillfllil       o
                                IN THE DISTRICT COURT OF TULSA COUNTY,
                                          STATE OF OKLAHOMA

      David Golzar Revocable Trust,                                               C.t -?,0                 19- o49og
                                                                                    )
                                                             Plaintiff,             )                       Linda MorrisseY
                                                                                    )    Case No.
      V                                                                             )
                                                                                    )    Attornev   t'."   .p8hff .g*b
      AAA Fire & Casualty Insurance Company,                                        )
                                                                                    )
                                                         Defendant.                 )                              DIC     l6 20t9
                                                         pErrrroN                                          3T?[Sry_ff?l,glt$gltr]
          Plaintiff, for his Petition, alleges as follows:

          L    Plaintiff is an individual residing in Oklahoma. Plaintiff was insured by Def'endant AAA

               Fire   &   Casualty Insurance Company at the time of several losses to Plaintiff s property

               which were covered by policies of insurance by Defendant.

          2.   Defendant     AAA Fire & Casualty Insurance Company ("AAA") is an insurance company

               which sold PlaintifT insurance policies covering the property at issue and covering the

               losses at issue. On information and beliet,             AAA may have          changed its name to CSAA Fire

               & Casualty Insurance Company, but the policies                      at issue bear   AAA's   name.


          3. Venue and jurisdiction      are proper in this        Court. The primary actions giving rise tothiS                   gase

                                                                                                                     s
               took place in Tulsa County, Oklahoma.                                                                 CD
                                                                                                                     rrl
                                                                                                                     c')
          4.   The property at issue, and the policies at issue, are as follows:                                     or        -'i
                                                                                                                               ')
                                                                                                     Policy          !         ,;
                2904 S Elm Ave., Bro ken Arrow oK74012                             DP3-332827, DP3-3893515           : |l-
                4307 S Hickory Pl., Broken Arrow, OK                               DP3-003893507           f\)                 I
                                                                                                                               r,1
                                                                                                                               :.t
                                                                                                                               :,i
                7401r
                5671 S Evanston Ave., Tulsa, OK 74105                              HO33518373
                7730 S Jamestown Ave., Tulsa, OK74136                              HO53517161


          5    Each of the insured properties had a loss or multiple losses which were not fully paid.

                                                                                                                                     EXHIBIT
                                                                                                                         tto
                                                                                                                         o
                                                                                                                         oE
                                                                                                                                          I
     Case 4:20-cv-00358-JFH-FHM Document 2-1 Filed in USDC ND/OK on 07/23/20 Page 2 of 2
l.
                                 ,                                              I
         6.    Plaintiff met all obligations owed under each of the insurance policies, including the timely

               making of claims and the provision of all required information to support his claims.

         7.    Defendant failed      to honor its obligations under the relevant policies.           Specifically,

               Defendant has acknowledged that coverage exists, but has failed to property evaluate the

               claims and has failed to fully pay Plaintiff amounts owed under the claims.

          8.   As the direct and proximate result of Defendant's breaches of contract, Defendant owes

               PlaintifT a cumulative amount greater than   $ 100,000.


                                                  Prayer for Relief

               Wherefore, Plaintiff prays for a judgment against Defendant, for an award of all damages,

      litigation costs, and attorney fees incumed by Plaintiff which might be recoverable, and for any

      other relief which is just and equitable.

                                                            Respectfully submitted,

                                                                             wards,


                                                                                    o A# 183
                                                            406 South                  Ave., Suite 400
                                                            Tulsa, Oklahoma 74103
                                                            (918) 398-7600 - Telephone
                                                            (918) 398-7602 - Facsimile
                                                            Att o r ney s fo r P I aint iff

      ATTORNEY LIEN CLAIMED




                                                     Page2 of2
